Citation Nr: 0210888	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a penile chancroid.

2.  Entitlement to service connection for lymphogranuloma 
venereum.

3.  Entitlement to a rating in excess of 10 percent for 
hepatitis B and C from January 26, 1996 through November 17, 
1997.

(The issue of entitlement to service connection for erectile 
dysfunction and the issue of entitlement to a rating in 
excess of 60 percent for hepatitis B and C from November 18, 
1997 will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to December 1971.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from May 1996 
and September 1997 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal regarding hepatitis B and C), separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.  The appeal heretofore 
characterized as involving the issue of an earlier effective 
date for an increased rating for hepatitis is recharacterized 
as above and fully addressed below in the analysis of the 
proper ratings warranted for each period since the initial 
award of service connection. 

The Board notes that the issue of entitlement to service 
connection for spinal meningitis has been carried forth on 
supplemental statements of the case as one of the issues on 
appeal.  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2001).  With regard to spinal meningitis, the veteran 
never submitted a substantive appeal.
As such, this issue is not before the Board at this time.  

The Board is undertaking additional development on a claim 
for service connection for erectile dysfunction and for a 
rating in excess of 60 percent for hepatitis B and C from 
November 18, 1997, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 
38 C.F.R. § 20.903).  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  Medical evidence does not show that the veteran has a 
penile chancroid.

2.  Medical evidence does not show that the veteran has 
lymphogranuloma venereum.

3.  From January 26, 1996 through November 17, 1997, 
disability from the veteran's hepatitis B and C has been 
shown to include no more than minimal liver damage with 
associated fatigue and gastrointestinal disturbance of lesser 
degree and frequency without moderate liver damage or 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue or mental depression.
CONCLUSIONS OF LAW

1.  Service connection for a penile chancroid is not 
warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

2.  Service connection for lymphogranuloma venereum is not 
warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).

3.  An increased rating to 30 percent, and no higher, is 
warranted for hepatitis B and C from January 26, 1996 through 
November 17, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7 (2001); 38 C.F.R. § 4.114, Code 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The 
claims have been addressed on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice inpatient and outpatient treatment, records of 
private treatment, and the reports of numerous VA 
examinations.  There is no indication that there is any 
available relevant record outstanding.

The veteran was provided copies of rating decisions 
explaining why the claims for service connection and higher 
ratings for hepatitis B and C were denied.  Furthermore, 
through the statements of the case (SOC), numerous 
supplemental statements of the case (SSOC), and a letter from 
the RO dated in September 2001, he was advised of the laws 
and regulations relating to service connection, increased 
ratings, and effective dates, as well as what type of 
evidence was needed to substantiate his claims, and what 
evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Where, as here, there has been substantial compliance with 
the VCAA and implementing regulations, a remand for further 
review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


Claims for Service Connection for a Penile Chancroid and 
Lymphogranuloma Venereum 

Factual Background
	
Service medical records reveal that the veteran had treatment 
in service for lymphogranuloma venereum and a penile chancre.  
A May 1971 record indicated that the veteran was doing better 
and that the lesion on his penis had disappeared following 
treatment with Tetracycline.  On his November 1971 
examination prior to separation, the veteran's genitourinary 
system was evaluated as normal.

Post service medical records show that the veteran had VA 
outpatient treatment in May 1974 for a possible venereal 
disease. 

In January 1996, the veteran submitted a claim for service 
connection for hepatitis B related to penile chancroids in 
service.

In an April 1997 letter, private physician Dr. TLH noted that 
the veteran had a chancroid and lymphogranuloma venereum 
while in the military, and that to her knowledge, these did 
not have any long-term sequelae.

During his April 1997 hearing the veteran testified with 
regard to his treatment during service for a penile chancroid 
and lymphogranuloma venereum.  He indicated that he was 
hospitalized some time between 1973 and 1975 at VA facilities 
in Westwood or Wadsworth, California, where he was treated 
for an unknown problem associated with his liver.

Physical examination on VA examination in July 1997 revealed 
normal male genitalia with healed scars on the penile shaft.  
The diagnoses included history of chancroid abnormality.  No 
current problems with penile chancroids or lymphogranuloma 
venereum were noted on this examination or on subsequent VA 
examination in December 1997.

Numerous records documenting VA and private medical treatment 
received since service show no complaints or findings related 
to current penile chancroids or lymphogranuloma venereum.  On 
VA genitourinary examination in November 1998, there were no 
findings of any penile chancroid or lymphogranuloma venereum.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran was treated for 
a penile chancroid and lymphogranuloma venereum in 1971.  
These conditions resolved following treatment with 
Tetracycline and were not shown on the veteran's November 
1971 examination prior to separation.  Thus, there is not 
evidence of a chronic disorder being present during service.  
38 C.F.R. § 3.303(b).  

While one post service VA medical record indicated that the 
veteran was treated for "possible venereal disease" in 
1974, careful review of all VA and private records of medical 
treatment since service reveals no findings of a chronic or 
ongoing disorder involving penile chancroids or 
lymphogranuloma venereum.  To the contrary, the private 
physician who reported the veteran's history of a chancroid 
and lymphogranuloma venereum while in the military also 
indicated that to her knowledge, these did not have any long 
term sequelae.  Furthermore, on VA genitourinary examination 
in November 1998, there were no findings of any penile 
chancroid or lymphogranuloma venereum.

In addition to the lack of medical evidence, the Board also 
finds it pertinent that the veteran himself has not even 
asserted that he presently has a chronic disorder involving 
penile chancroids or lymphogranuloma venereum.  Without 
findings of a current disability, and no diagnoses of a 
chronic disorder in service, the claims for service 
connection for a penile chancroid and lymphogranuloma 
venereum cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); see also Rabideau  v. Derwinski, 2 Vet. App. 
141 (1992).


Entitlement to a Rating in Excess of 10 percent for Hepatitis 
B and C for the Period from January 26, 1996 to November 17, 
1997

Factual Background

The RO received the veteran's claim for service connection 
for hepatitis on January 26, 1996.  With this claim, the 
veteran submitted records from private physicians KYY and KKM 
showing diagnoses of chronic hepatitis dating from 1986.   
Symptoms including dizziness, sweats, nausea, and heartburn 
were noted in January 1986.  Liver spleen scan in September 
1995 showed moderate hepatomegaly without focal hepatic 
defect or other abnormality.  The report from Dr. KKM dated 
in September 1995 noted symptoms of tiredness with no melena 
and no weight loss.  

In the appealed September 1997 rating decision, the RO 
granted service connection for hepatitis B based upon a 
current diagnosis and a medical opinion linking this 
diagnosis to medical problems the veteran had in service.  An 
initial 10 percent evaluation was assigned, effective from 
January 26, 1996, the date of claim.

The RO predicated the initial 10 percent evaluation on the 
results of a July 1997 VA examination.  During this 
examination, the veteran denied any episodes of abdominal 
pain, nausea, vomiting, or stool abnormalities.  The veteran 
weighed 155 pounds.  His abdomen showed laparoscopic portals 
in the right upper quadrant with mild right upper quadrant 
tenderness.  There was no rebound, mass, or megaly in the 
abdomen, no significant lymphadenopathy, no peripheral 
wasting, no evidence of hepatomegaly, no muscular wasting and 
no other abnormalities.  The examiner reported that September 
1995 testing detected hepatitis C antibody, hepatitis B core 
antibody and hepatitis B surface antibody.  The veteran's 
SGOT was normal at 36, alkaline phosphatase was normal at 41, 
gamma GT was normal at 75, SGPT was normal at 41, and total 
bilirubin was normal at 0.6.  Updated laboratory tests were 
ordered.  The diagnoses included past history of serology-
positive hepatitis B and C, with the notation that current 
liver function status was undetermined.  Serum testing 
revealed abnormally high ALT, GGT and AST.

On November 18, 1997, the veteran submitted his notice of 
disagreement (NOD) with the rating assigned.  He reported 
that his symptoms of fatigue, nausea, anxiety, and 
gastrointestinal disturbance warranted a rating in excess of 
10 percent.  With this NOD, the veteran submitted an October 
1997 letter from Dr. BH indicated that the veteran had 
positive hepatitis C virus antibody and elevated liver 
function tests with an elevated direct bilirubin, ALT, GGT, 
and AST.  He reported that the veteran's symptoms from 
hepatitis were fatigue and nausea and that he was being 
treated with interferon.   

Analysis

The veteran maintains, in substance, that the symptoms of his 
service-connected hepatitis B and C are more disabling than 
reflected in the current ratings assigned.  He seeks a rating 
in excess of 10 percent for hepatitis B and C for the period 
from January 26, 1996 through November 17, 1997. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155 
(West 1991).  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder is 
generally viewed in relation to its whole history.  38 C.F.R. 
§§ 4.1, 4.2.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 C.F.R. §§ 4.1, 4.10.

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected hepatitis B and C.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disabilities at issue.  In assessing the degree of 
disability attributable to a service-connected disorder, the 
disorder is generally viewed in relation to its whole 
history.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that the veteran is entitled to a "staging" 
of ratings based on separate periods based on the facts found 
during the appeal period because the present claim is based 
on an initial assignment of a rating disability in September 
1997.  See Fenderson, supra.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

The Board noted that the terms "mild," "moderate," and 
"severe" are not defined in VA regulations.  The Board must 
arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6.

The RO has evaluated the disability from hepatitis B and C as 
10 percent disabling from January 26, 1996 through November 
17, 1997, and as 60 percent disabling from November 18, 1997, 
based on the criteria of 38 C.F.R. § 4.114, Diagnostic Code 
(Code) 7345.  The Board notes that, during the course of the 
veteran's appeal, VA amended the applicable regulation and 
diagnostic code, effective July 2, 2001.  See 66 Fed Reg. 
29,486 (May 31, 2001).  Generally, if the applicable laws or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, because the issue now being decided by the 
Board effects only the time period wholly before the 
effective date of the amendments, only the former version of 
Code 7345 is for application here.    

Code 7345 provides that infectious hepatitis productive of 
demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent rating.  Minimal liver 
damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent evaluation.  A 60 percent 
evaluation is for assignment in cases of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  Infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy 
warrants a 100 percent rating.  38 C.F.R. § 4.114 (2000).  

Upon review of all the evidence of record, the Board finds 
that during the relevant period, the veteran's hepatitis B 
and C symptomatology included intermittent dizziness, nausea, 
fatigue and vomiting (noted in January 1996 private records 
of Dr. KYY, denied during July 1997 examination, and reported 
again in Dr. BH's October 1997 letter); right upper quadrant 
tenderness (July 1997 examination); moderate hepatomegaly 
(noted on September 1995 liver scan, not found on July 1997 
examination); abnormally high ALT, GGT and AST (seen on July 
1997 examination); and an elevated liver function test 
(September 1995 and October 1997).  A March 1998 liver biopsy 
revealed chronic hepatitis with mild to moderate inflammatory 
activity and mild portal fibrosis.  

Applying the appropriate rating criteria in effect during the 
relevant period to these facts, and giving any benefit of a 
doubt to the veteran, the Board concludes that the disability 
from the veteran's hepatitis B and C warrants a 30 percent 
rating from January 26, 1996 through November 17, 1997.  
Symptomatology shown during this period more closely 
resembles the criteria for a 30 percent rating, since it is 
consistent with minimal liver damage and associated fatigue, 
anxiety and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.7.  

As the medical evidence from this period does not show that 
the veteran had moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue or mental 
depression, a higher rating is not warranted at any point in 
this period. Id.  Accordingly, the Board finds that the 
evidence supports no more than a 30 percent disability rating 
from January 26, 1996 through November 17, 1997.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.    


ORDER

Service connection for a penile chancroid is denied.

Service connection for lymphogranuloma venereum is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating to 30 percent and no 
higher for hepatitis B and C for the period from January 26, 
1996 through November 17, 1997 is granted.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

